Citation Nr: 0833320	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-07 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for spontaneous pneumothorax, left, postoperative status. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The appellant served on active duty from July 1966 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which, denied service connection for a skin 
condition and degenerative disc disease of the lumbar spine 
(claimed as back condition) and continued a noncompensable 
disability rating for spontaneous pneumothorax, left, 
postoperative status.  In a January 2007 rating decision, the 
RO increased the veteran's disability rating for his 
spontaneous pneumothorax, left, postoperative status to 30 
percent.  As this is not the highest rating available for 
this disability, this issue remains in appellate status.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  In March 2007, the 
veteran perfected his appeal for his lung condition only.

In a statement dated in October 2007, the veteran withdrew 
his request for a hearing.  38 C.F.R. § 20.704(e) (2007).  


FINDING OF FACT

The veteran's service-connected spontaneous pneumothorax, 
left, postoperative status is not characterized by Forced 
Expiratory Volume in one second (FEV-1) of 40 to 55 percent 
predicted, or Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) of 40 to 55 percent, or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 40- to 55-percent 
predicted or maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit).






CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for the veteran's spontaneous pneumothorax, left, 
postoperative status have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.102, 3.159, 4.1-14, 4.97, Diagnostic Code 6843 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in November 2005 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  In addition, the letter stated that a 
claim for increase in a disability rating was considered 
complete when there is evidence that shows the disability has 
gotten worse, including lay evidence that the symptoms had 
increased in frequency and severity.  

The Board acknowledges that the November 2005 letter sent to 
the veteran does not meet the requirements of Vazquez-Flores 
and is not sufficient as to content, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.  In this case, the 
veteran was provided with correspondence regarding what was 
needed to support his claim for increase.  Specifically, a 
January 2007 statement of the case provided the veteran with 
the criteria necessary for entitlement to higher disability 
ratings for his spontaneous pneumothorax, left, postoperative 
status.  Moreover, in his January 2007 VA examination, the 
veteran was prompted to inform the examiner how his lung 
disorder symptoms affected his employment and daily life.  In 
addition, in a July 2006 letters, the veteran was given 
examples of the types of lay and medical evidence that would 
substantiate his claim and was informed how the VA determines 
a disability rating.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Based on the above, any notice deficiencies with 
regard to the holding in Vazquez do not affect the essential 
fairness of the adjudication.  For this reason, no further 
development is required regarding the duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the file.  The 
appellant was afforded a VA medical examination in January 
2007.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Anaylsis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the veteran's increased rating claims, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the Court, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The veteran's spontaneous pneumothorax, left, postoperative 
status is currently rated at a 30 percent disability rating 
under Diagnostic Code 6843, pertaining to traumatic chest 
wall defect, including pneumothorax.  Diagnostic Code 6843 is 
to be rated pursuant to the General Rating Formula for 
Restrictive Lung Disease, which provides that a 30 percent 
disability rating is warranted for Forced Expiratory Volume 
in one second (FEV-1) of 56- to 70-percent predicted, or 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) of 56 to 70 percent, or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) 56- to 65-percent predicted.  A 60 percent 
disability rating is warranted for FEV-1 of 40- to 55-percent 
predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 
40- to 55-percent predicted, or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).  38 C.F.R. 
§ 4.97, Diagnostic Code 6843.

A December 2005 VA general medical examination report shows 
that the veteran had no evidence of pneumothorax on x-ray.  
His pulmonary function tests revealed severe obstruction; 
however, the examiner stated that the loops showed poor 
effort.  Premedication findings were FEV-1 at 36 percent and 
FEV-1/FVC at 52 percent, and post medication findings were 
FEV-1 at 29 percent and FEV-1/FVC at 44 percent.  

An August 2006 letter from a private physician reflects that 
he treated the veteran for chronic shortness of breath, and 
that his pulmonary function studies revealed an FEV-1 of only 
66 percent.  VA medical records show ongoing treatment for 
the veteran's lung condition.

A January 2007 VA medical examination report shows that the 
veteran had regular respirations and that his lungs were 
clear bilaterally without wheezing or rhonchi on 
auscultation.  Contemporaneous pulmonary function tests 
revealed an FEV-1 of 67 percent and FEV-1/FVC of 80 percent 
premedication therapy and FEV-1 of 70 percent and FEV-1/FVC 
of 76 percent post medication therapy.

The Board finds that the veteran's service-connected 
spontaneous pneumothorax, left, postoperative status does not 
warrant a higher disability rating based upon the evidence of 
record.  As noted above, in order to warrant a higher 
disability rating under Diagnostic Code 6843, the pulmonary 
function tests would need to show FEV-1 of 40- to 55-percent 
predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 
40- to 55-percent predicted, or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).  This is 
not the case.  While the veteran's December 2005 pulmonary 
function tests revealed premedication findings were FEV-1 at 
36 percent and FEV-1/FVC at 52 percent, and post medication 
findings were FEV-1 at 29 percent and FEV-1/FVC at 44 
percent, which would warrant a higher rating, the examiner 
noted that the loops showed poor effort.  In addition, his 
August 2006 and January 2007 pulmonary function tests 
revealed readings that met the criteria for a 30 percent 
disability rating under Diagnostic Code 6843.  The August 
2006 pulmonary function studies revealed an FEV-1 of only 66 
percent and the January 2007 VA pulmonary function tests 
revealed an FEV-1 of 67 percent and FEV-1/FVC of 80 percent 
premedication therapy and FEV-1 of 70 percent and FEV-1/FVC 
of 76 percent post medication therapy.  These readings meet 
the criteria for a 30 percent disability rating, but do not 
meet the criteria for a higher percent disability rating 
under Diagnostic Code 6843.  38 C.F.R. § 4.97, Diagnostic 
Code 6843.

The Board has considered whether rating the veteran's 
service-connected spontaneous pneumothorax, left, 
postoperative status under another Diagnostic Code would be 
more beneficial to the veteran; however, the veteran has been 
diagnosed with restrictive lung disease and the majority of 
the Diagnostic Codes pertaining to restrictive lung disease 
are rated under the General Rating Formula for Restrictive 
Lung Disease.  As noted above, the veteran's service-
connected spontaneous pneumothorax, left, postoperative 
status does not warrant a higher rating under these criteria.  
As such, rating the veteran's lung disability under another 
diagnostic code would not benefit the veteran.  In addition, 
the veteran does not have sarcoidosis or sleep apnea 
syndrome.  38 C.F.R. § 4.97, Diagnostic Codes 6840, 6841, 
6842, 6844, 6845, 6846, 6847 (2007).  

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the veteran meets the criteria for a 
30 percent disability rating for his service-connected 
spontaneous pneumothorax, left, postoperative status.  Hart, 
supra.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's spontaneous pneumothorax, left, 
postoperative status is currently resulting in frequent 
hospitalizations or marked interference in his employment 
beyond that interference contemplated by the assigned 
evaluation.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2007).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for his service-connected 
spontaneous pneumothorax, left, postoperative status beyond 
that interference contemplated by the assigned evaluation, 
the "benefit-of-the-doubt" rule is not applicable and the 
Board must deny his claim.  See 38 U.S.C.A. § 5107(b).


ORDER

A disability rating in excess of 30 percent for spontaneous 
pneumothorax, left, postoperative status is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


